Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8974 Honeywell International Inc. (Exact name of registrant as specified in its charter) Delaware 22-2640650 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 101 Columbia Road Morris Township, New Jersey 07962 (Address of principal executive offices) (Zip Code) (973) 455-2000 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-Accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x There were 744,436,457 shares of Common Stock outstanding at June 30, 2008. Honeywell International Inc. Index Page No. Part I. - Financial Information Item 1. Financial Statements: Consolidated Statement of Operations (unaudited)  Three and Six Months Ended June 30, 2008 and 2007 3 Consolidated Balance Sheet (unaudited)  June 30, 2008 and December 31, 2007 4 Consolidated Statement of Cash Flows (unaudited)  Six Months Ended June 30, 2008 and 2007 5 Notes to Financial Statements (unaudited) 6 Report of Independent Registered Public Accounting Firm 30 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 Part II. - Other Information Item 1. Legal Proceedings 41 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 6. Exhibits 43 Signatures 44 Cautionary Statement about Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934. Forward-looking statements are those that address activities, events or developments that we or our management intends, expects, projects, believes or anticipates will or may occur in the future. They are based on management's assumptions and assessments in the light of past experience and trends, current conditions, expected future developments and other relevant factors. They are not guarantees of future performance, and actual results, developments and business decisions may differ from those envisaged by our forward-looking statements. Our forward-looking statements are also subject to risks and uncertainties, which can affect our performance in both the near- and long-term. These forward-looking statements should be considered in the light of the information included in this report and our other filings with the Securities and Exchange Commission, including, without limitation, the Risk Factors, as well as the description of trends and other factors in Managements Discussion and Analysis of Financial Condition and Results of Operations, set forth in our Form 10-K for the year ended December 31, 2007. 2 PART I. FINANCIAL INFORMATION The financial information as of June 30, 2008 should be read in conjunction with the financial statements for the year ended December 31, 2007 contained in our Form 10-K filed on February 15, 2008. ITEM 1. FINANCIAL STATEMENTS Honeywell International Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in millions, except per share amounts) Product sales $ 7,832 $ 6,872 $ 14,988 $ 13,322 Service sales 1,842 1,666 3,581 3,257 Net sales 9,674 8,538 18,569 16,579 Costs, expenses and other Cost of products sold 6,089 5,318 11,596 10,328 Cost of services sold 1,234 1,173 2,399 2,313 7,323 6,491 13,995 12,641 Selling, general and administrative expenses 1,290 1,127 2,545 2,216 Other (income) expense (38 ) (20 ) (60 ) (31 ) Interest and other financial charges 115 110 230 207 8,690 7,708 16,710 15,033 Income before taxes 984 830 1,859 1,546 Tax expense 261 219 493 409 Net income $ 723 $ 611 $ 1,366 $ 1,137 Earnings per share of common stock- basic: $ 0.97 $ 0.79 $ 1.84 $ 1.45 Earnings per share of common stock- assuming dilution: $ 0.96 $ 0.78 $ 1.81 $ 1.44 Cash dividends per share of common stock $ 0.275 $ 0.25 $ 0.550 $ 0.50 The Notes to Financial Statements are an integral part of this statement. 3 Honeywell International Inc. Consolidated Balance Sheet (Unaudited) June 30, December 31, (Dollars in millions) ASSETS Current assets: Cash and cash equivalents $ 2,204 $ 1,829 Accounts, notes and other receivables 7,047 6,387 Inventories 3,995 3,861 Deferred income taxes 1,328 1,241 Other current assets 370 354 Assets held for disposal 515 13 Total current assets 15,459 13,685 Investments and long-term receivables 546 500 Property, plant and equipment - net 5,051 4,985 Goodwill 9,673 9,175 Other intangible assets - net 2,123 1,498 Insurance recoveries for asbestos related liabilities 998 1,086 Deferred income taxes 646 637 Prepaid pension benefit cost 1,321 1,256 Other assets 962 983 Total assets $ 36,779 $ 33,805 LIABILITIES Current liabilities: Accounts payable $ 4,211 $ 3,962 Short-term borrowings 90 64 Commercial paper 1,526 1,756 Current maturities of long-term debt 318 418 Accrued liabilities 5,995 5,741 Liabilities related to assets held for disposal 87 - Total current liabilities 12,227 11,941 Long-term debt 6,575 5,419 Deferred income taxes 1,230 734 Postretirement benefit obligations other than pensions 2,016 2,025 Asbestos related liabilities 1,430 1,405 Other liabilities 3,040 3,059 SHAREOWNERS' EQUITY Capital - common stock issued 958 958 - additional paid-in capital 4,089 4,014 Common stock held in treasury, at cost (9,669 ) (9,479 ) Accumulated other comprehensive income (loss) (344 ) (544 ) Retained earnings 15,227 14,273 Total shareowners' equity 10,261 9,222 Total liabilities and shareowners' equity $ 36,779 $ 33,805 The Notes to Financial Statements are an integral part of this statement. 4 Honeywell International Inc. Consolidated Statement of Cash Flows (Unaudited) Six Months Ended June 30, (Dollars in millions) Cash flows from operating activities: Net income $ 1,366 $ 1,137 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 446 413 Repositioning and other charges 347 304 Net payments for repositioning and other charges (140 ) (173 ) Pension and other postretirement expense 53 146 Pension and other postretirement payments (103 ) (108 ) Stock compensation expense 76 41 Deferred income taxes 243 197 Excess tax benefits from share based payment arrangements (19 ) (51 ) Other 77 26 Changes in assets and liabilities, net of the effects of acquisitions and divestitures: Accounts, notes and other receivables (620 ) (352 ) Inventories (344 ) (202 ) Other current assets (20 ) 36 Accounts payable 286 143 Accrued liabilities 115 4 Net cash provided by operating activities 1,763 1,561 Cash flows from investing activities: Expenditures for property, plant and equipment (339 ) (283 ) Proceeds from disposals of property, plant and equipment 50 82 Decrease in investments 14 - Cash paid for acquisitions, net of cash acquired (1,308 ) (108 ) Proceeds from sales of businesses, net of fees paid - 52 Other 7 - Net cash used for investing activities (1,576 ) (257 ) Cash flows from financing activities: Net (decrease)/increase in commercial paper (230 ) 1,913 Net increase in short-term borrowings 21 - Proceeds from issuance of common stock 126 424 Proceeds from issuance of long-term debt 1,487 988 Payments of long-term debt (425 ) (407 ) Excess tax benefits from share based payment arrangements 19 51 Repurchases of common stock (441 ) (3,487 ) Cash dividends on common stock (409 ) (392 ) Net cash provided by (used for) financing activities 148 (910 ) Effect of foreign exchange rate changes on cash and cash equivalents 40 15 Net increase in cash and cash equivalents 375 409 Cash and cash equivalents at beginning of period 1,829 1,224 Cash and cash equivalents at end of period $ 2,204 $ 1,633 The Notes to Financial Statements are an integral part of this statement. 5 Honeywell International Inc. Notes to Financial Statements (Unaudited) (Dollars in millions, except per share amounts) NOTE 1. Basis of Presentation In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of Honeywell International Inc. and its consolidated subsidiaries at June 30, 2008 and the results of operations for the three and six months ended June 30, 2008 and 2007 and cash flows for the six months ended June 30, 2008 and 2007. The results of operations for the three and six month periods ended June 30, 2008 should not necessarily be taken as indicative of the results of operations that may be expected for the entire year. We report our quarterly financial information using a calendar convention; that is, the first, second and third quarters are consistently reported as ending on March 31, June 30 and September 30, respectively. It has been our practice to establish actual quarterly closing dates using a predetermined fiscal calendar, which requires our businesses to close their books on a Saturday in order to minimize the potentially disruptive effects of quarterly closing on our business processes. The effects of this practice are generally not significant to reported results for any quarter and only exist within a reporting year. In the event that differences in actual closing dates are material to year-over-year comparisons of quarterly or year-to-date results, we will provide appropriate disclosures. Our actual closing dates for the three and six month periods ended June 30, 2008 and 2007 were June 28, 2008 and June 30, 2007, respectively. Our fiscal closing calendar for the years 2000 through 2012 is available on our website at www.Honeywell.com under the heading Investor Relations. The financial information as of June 30, 2008 should be read in conjunction with the financial statements for the year ended December 31, 2007 contained in our Form 10-K filed on February 15, 2008. Certain prior year amounts have been reclassified to conform to current year presentation. NOTE 2. Recent Accounting Pronouncements Recent Accounting Pronouncements  In September 2006, the FASB issued Statement of Financial Accounting Standard (SFAS) No. 157, Fair Value Measurements (SFAS No. 157). SFAS No. 157 establishes a common definition for fair value to be applied to U.S. GAAP requiring use of fair value, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements. SFAS No. 157 is effective for financial assets and financial liabilities for fiscal years beginning after November 15, 2007. Issued in February 2008, FSP 157-1 Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13 removed leasing transactions accounted for under Statement 13 and related guidance from the scope of SFAS No. 157. FSP 157-2 Partial Deferral of the Effective Date of Statement 157 (FSP 157-2), deferred the effective date of SFAS No. 157 for all nonfinancial assets and nonfinancial liabilities to fiscal years beginning after November 15, 2008. The implementation of SFAS No. 157 for financial assets and financial liabilities, effective January 1, 2008, did not have a material impact on our consolidated financial position and results of operations. The Company is currently assessing the impact of SFAS No. 157 for nonfinancial assets and 6 nonfinancial liabilities on its consolidated financial position and results of operations. SFAS No. 157, defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). SFAS No. 157 classifies the inputs used to measure fair value into the following hierarchy: Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities Level 2 Unadjusted quoted prices in active markets for similar assets or liabilities, or Unadjusted quoted prices for identical or similar assets or liabilities in markets that are not active, or Inputs other than quoted prices that are observable for the asset or liability Level 3 Unobservable inputs for the asset or liability The Company endeavors to utilize the best available information in measuring fair value. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The Company has determined that our financial assets and liabilities are level 2 in the fair value hierarchy.
